Per Curiam.
These causes, involving substantially the same questions, have been considered in connection, and the following conclusions have been reached by the court:
*1251. The act of the General Assembly, approved December 11, 1882, entitled “An Act to vacate and annul the charter, and dissolve the corporation of the city of Selma, and to provide for the application of the assets thereof to the payment of the debts thereof,” operated a dissolution of the corporation known as the “ City of Selma; ” a withdrawal from it of all governmental power which had been confided to it, except so far as the act authorized the continued exercise of such power. But, upon debts and liabilities which had been created or contracted by the corporation, in the exercise of power with which it had been clothed by the General Assembly, the act was without operation. These debts or liabilities were not lessened in obligation, nor extinguished ; nor is it within the competency of legislative power to lessen them in obligation, or to extinguish them.
2. The act is not objectionable, so far as it authorizes the appointment of commissioners, and confers upon them, when appointed, authority to take charge of, collect and control the assets of the former corporation of the “City of Selma" making of them the application which is required by law. Nor is it objectionable, so far as it authorizes the commissioners to apply to the “Oity Court of Selma,” on the equity side thereof, for instruction, direction and protection, in the performance and discharge of their duties. Nor is it objectionable, so far as in this respect it may be considered a grant of jurisdiction to said court, nor in the mode of procedure which it prescribes.
3. The act plainly does not contemplate a temporary or permanent deprivation of the people residing within the territorial limits of the “City of Selma," of the power of local government, as they had been accustomed to exercise it; nor does it contemplate a suspension or cessation of such government, for any appreciable period of time. On the contrary, the creation of another municipal government, to which substantially the same people and territory would be subject, is plainly contemplated.
4. The subsequent act of the General Assembly, approved February 17, 1883, entitled “ An act to incorporate the inhabitants and. territory formerly embraced within the corporate limits of the municipal corporation (since dissolved), styled the City of Selma, and to establish a local government therefor,” is an execution of the intent manifested in the prior act. It is a reorganization, under the corporate name and style of “ Selma," of the same corporators, and embraces substantially the same territory. The corporation “ Selma ” is the successor of the “ City of Selma," the preceding corporation, and is bound to the payment of the debts and the satisfaction of the liabilities of its predecessor.
Note by Reporter. — This case was decided on the last day of the last term — July 31st, 1884 ; and it was then announced by C. J. Brickell that an opinion would be written out in full. But no other opinion has ever been filed in the case.
5. This obligation resting upon it, when created, it became a necessary party to the bill filed by the commissioners on the equity side of the City Court, under the provisions of the act approved December 11, 1882.
6. The suit at law, founded on the judgment rendered against the “ Gity of Selma,” is maintainable against its successor, “ Selma.”
The decree and judgment of the City Court must each be reversed, and the causes remanded.